DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a handheld device for collecting a blood sample from a subject, the handheld device comprising: a housing comprising a base surface configured to be placed onto a skin of the subject; an interface on the housing, wherein the interface is configured to be moved in a first direction in order to activate one or more piercing elements that are extendable through an opening of the housing in a second direction to penetrate the skin of the subject to enable collection of the blood sample into a cartridge coupled to the housing while the skin is drawn into a recess located on the base surface of the housing, the first direction being different from the second direction; a vacuum chamber in the housing; and another interface on the housing, wherein the another interface is configured to activate the vacuum chamber and cause the skin to be drawn into the recess of the housing, wherein the interface is configured to be initially in a locked state that prevents activation of the one or more piercing elements prior to activation of the vacuum chamber by the another interface, wherein the housing further comprises a window that permits observation of a progress of a collection of the blood sample as the blood sample flows into and is collected in the cartridge. Closest prior art of record, Perez et al (USP 7,758,516), teach a blood sample device having a button to activate the lancing device (col. 8 lines 4-10) and a separate button 122 to have control of the activating and deactivating of the vacuum force on the skin (col. 8 line 55-col. 9 line 6; Fig. 12:122).   Perez is silent to the interface (button to activate the lancing device) configured to be locked state to prevent activation of the one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798